

 


 

--------------------------------------------------------------------------------

Perpetual Limited

--------------------------------------------------------------------------------

ME Portfolio Management Limited

--------------------------------------------------------------------------------

 
Top-up Funding
Facility Agreement for
the Issue and
Repayment of Notes -
SMHL Global Fund
2007-1


 
 
 

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

Table of contents
 
Clause
   
Page
     
1
Definitions and interpretation
1
         
1.1
Definitions
1
 
1.2
Interpretation
5
 
1.3
Banking Day
7
 
1.4
Transaction Document
7
     
2
The Notes
7
         
2.1
Application for and Issue of Notes
7
 
2.2
Acknowledgment of Indebtedness
7
 
2.3
Obligations under Notes
7
 
2.4
Ownership of Notes
8
 
2.5
Register
8
     
3
Top-up Loan
8
         
3.1
Purpose
8
 
3.2
Suspension of the Facility
8
     
4
Funding procedures
8
         
4.1
Delivery of Funding Notice
8
 
4.2
Requirements for a Funding Notice
9
 
4.3
Copy of the Funding Notice
9
 
4.4
Irrevocability of Funding Notice
9
 
4.5
Notification of Funding Rate
9
     
5
Loan Facility
9
         
5.1
Provision of Funding Portions
9
 
5.2
Repayment
9
 
5.3
Repayment of Outstanding Moneys
10
 
5.4
Interest
10
 
5.5
Order of Repayment
11
     
6
Payments
11
         
6.1
Manner of payments
11
 
6.2
Payments on a Banking Day
11
 
6.3
Appropriation of payments
11
 
6.4
Payments in gross
12
 
6.5
Taxation deduction procedures
12
 
6.6
Amounts payable on demand
12
     

 
 
page i

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
7
Representations and warranties
12
         
7.1
By the Issuer
12
 
7.2
By the SF Manager
13
 
7.3
Survival and repetition of representations and warranties
14
 
7.4
Reliance by the Note Holder and OF Manager
14
     
8
Undertakings
15
         
8.1
Term of undertakings
15
 
8.2
Compliance with Covenants
15
 
8.3
Notify Events of Default
15
 
8.4
Know your customer
15
 
8.5
Compliance with Regulation AB
15
 
8.6
Direction of claims by the SF Manager
21
 
8.7
Direction of defence of claims
21
     
9
Events of Default
22
         
9.1
Effect of Event of Default
22
 
9.2
Issuer to continue to perform
22
 
9.3
Enforcement
22
     
10
Increased costs, illegality and yield protection
22
         
10.1
Increased costs
22
 
10.2
Illegality
23
     
11
Trustee Limitation of Liability Protection
24
         
11.1
Limitation of Liability - Issuer
24
 
11.2
Limitation of Liability - Note Holder
25
 
11.3
Wilful Default of the Issuer and the Note Holder
26
     
12
Indemnities
27
         
12.1
General indemnity
27
 
12.2
Continuing indemnities and evidence of loss
27
 
12.3
Funds available for indemnity
28
 
12.4
Negligence, wilful default or breach of law
28
 
12.5
Notification from Note Holder or OF Manager
28
     
13
Tax, costs and expenses
28
         
13.1
Tax
28
 
13.2
Costs and expenses
29
 
13.3
Goods and services tax
29
     
14
Interest on overdue amounts
30
         
14.1
Payment of interest
30
 
14.2
Accrual of interest
30
 
14.3
Rate of interest
30
     

 
 
page ii

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
15
Assignment
30
         
15.1
Assignment by Transaction Party
30
 
15.2
Assignment by Note Holder and OF Manager
31
 
15.3
Assist transfer or assignment
31
 
15.4
Participation permitted
31
 
15.5
Lending Office
31
 
15.6
Disclosure
31
 
15.7
No increase in costs
31
     
16
General
32
         
16.1
Confidential information
32
 
16.2
Performance by Note Holder of obligations
32
 
16.3
Transaction Party to bear cost
32
 
16.4
Notices
32
 
16.5
Governing law and jurisdiction
33
 
16.6
Prohibition and enforceability
34
 
16.7
Waivers
34
 
16.8
Variation
34
 
16.9
Cumulative rights
34
 
16.10
Attorneys
34
 
16.11
Binding Obligations
34
 
16.12
Winding up of Securitisation Fund
35
 
16.13
Termination clause
35
 
16.14
Counterparts
35
   
Schedule 1 - Funding Notice (clause 4.2)
36
   
Schedule 2 - Conditions
37
   
Schedule 3 - Report on assessment of compliance with Regulation AB servicing
criteria
41
   
Schedule 4 - Servicing Criteria to be addressed in assessment of compliance
42

 
 


 

 
page iii

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1


Date    29 May 2007
 
Parties
 
Perpetual Limited ABN 86 000 431 827 of Level 12, 123 Pitt Street, Sydney, New
South Wales 2000 in its capacity as trustee of the Securitisation Fund (as
hereinafter defined) (Issuer)
 
Perpetual Limited ABN 86 000 431 827 of Level 12, 123 Pitt Street, Sydney, New
South Wales 2000 in its capacity as trustee of the Origination Fund (as
hereinafter defined) (Note Holder)
 
ME Portfolio Management Limited ABN 79 005 964 134 of Level 16, 360 Collins
Street, Melbourne, Victoria 3000 in its capacity as manager of the
Securitisation Fund (SF Manager)
 
ME Portfolio Management Limited ABN 79 005 964 134 of Level 16, 360 Collins
Street, Melbourne, Victoria 3000 in its capacity as manager of the Origination
Fund (OF Manager)
 
Recitals
 
A.           The Issuer is the trustee, and the SF Manager is the manager, of
the Securitisation Fund.
 
B.           The Note Holder is the trustee, and the OF Manager is the manager,
of the Origination Fund.
 
C.           The SF Manager has requested the OF Manager to direct the Note
Holder to make available a loan facility to the Issuer under which the Issuer
will issue Notes to the Note Holder and the Note Holder will purchase Notes from
the Issuer.
 
D.           The Note Holder and the OF Manager have agreed to make available a
facility on the terms and conditions of this agreement and have agreed with the
SF Manager and the Issuer that the terms and conditions of the issue and
repayment of any such Notes are those contained in this agreement.
 
The parties agree
 
in consideration of, among other things, the mutual promises contained in this
agreement:
 

--------------------------------------------------------------------------------

1          Definitions and interpretation
 
1.1           Definitions 
 
In this agreement, unless the context otherwise requires:
 
Attorney means an attorney appointed under a Material Document;
 
Banking Day has the same meaning as in the Supplementary Bond Terms;
 
page 1

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
Base Rate means in respect of a Funding Portion and a Payment Period:
 
(a)           the rate percent per annum determined by the OF Manager by taking
the rates quoted on the page entitled "BBSW" on the Reuters Monitor System at or
about 10.10am (Melbourne time) on the Funding Date by each Reference Bank
(provided that at least 4 Reference Banks are quoting) as being its mean
buying and selling rate for a bank accepted Bill having a tenor equal to 90 days
eliminating one of the highest and one of the lowest mean rates, and then
calculating the average of the remaining mean rates and then (if necessary)
rounding up the resultant figure to four decimal places; or
 
(b)           if in respect of any Funding Date the Base Rate cannot be
determined because:
 
(1)           less than 4 Reference Banks have quoted their relevant rates; or
 
(2)           the Payment Period does not equal a tenor in relation to which at
least 4 Reference Banks have quoted their relevant rates,
 
on the page entitled "BBSW" on the Reuters Monitor System on the Funding Date,
the rate percent per annum calculated by the OF Manager in accordance with
paragraph (a) of this definition but by taking the buying and selling rates
otherwise quoted by 4 of the Reference Banks on application by the OF Manager,
for bank accepted Bills of the same tenor and a face value amount of A$1,000,000
each; or
 
(c)           if in respect of any Funding Date the Base Rate cannot be
determined in accordance with paragraphs (a) or (b) of this definition, the rate
percent per annum determined by the OF Manager in good faith to be the rate most
nearly approximating the rate that would otherwise have been calculated by the
OF Manager in accordance with paragraph (a) of this definition having regard to
comparable indices then available in the then current bill market;
 
Bill means a bill of exchange as defined in the Bills of Exchange Act 1909
(Cth), but does not include a cheque;
 
Class A Note has the same meaning as in the Supplementary Bond Terms;
 
Class B Note has the same meaning as in the Supplementary Bond Terms;
 
Commission has the same meaning as in the Supplementary Bond Terms;
 
Conditions means the terms and conditions as set out in schedule 2;
 
Designated Rating Agency has the meaning given to it in the Master Trust Deed;
 
Dollars, A$ and $ means the lawful currency of the Commonwealth of Australia;
 
Event of Default means an Event of Default as defined in the Security Trust
Deed;
 
Exchange Act has the same meaning as in the Supplementary Bond Terms;
 
Excluded Tax means any Tax imposed by any jurisdiction on the net income of the
Note Holder;
 
Facility means the top-up funding facility made available by the Note Holder to
the Issuer under this agreement (by purchase of Notes);
 
page 2

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
Funding Date means the date on which a Note will be issued (as stipulated in the
Funding Notice) and the date on which a Funding Portion is, or is to be,
advanced or regarded as advanced to the Issuer under this agreement;
 
Funding Notice means a notice given, or to be given, under clauses 4.1 and 4.2;
 
Funding Portion means in relation to any Note, the principal amount of that Note
to be provided or outstanding at that time (as the case may be);
 
Funding Rate means for any Payment Period the rate per cent per annum which is
the aggregate of the Base Rate for that Payment Period and the Margin;
 
Governmental Agency means any government or any governmental, semi-governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity;
 
GST has the same meaning as in the A New Tax System (Goods and Services Tax) Act
1999;
 
Interest Collections has the meaning given to it in the Supplementary Bond
Terms;
 
Lending Office means the office of the Note Holder set out on page 1 of this
agreement or such other office as notified by the Note Holder under this
agreement;
 
Loan has the meaning given to it under the Master Trust Deed;
 
Loan Redraw Facility has the meaning given to it under the Supplementary Bond
Terms;
 
Margin means that percentage notified by the OF Manager to the SF Manager on or
about the issue of a Note as the margin applicable to that Note;
 
Master Trust Deed means the Master Trust Deed dated 4 July 1994 made between
Perpetual Limited and ME Portfolio Management Limited and providing for the
establishment of a series of separate trusts known collectively as the
Superannuation Members’ Home Loans Trusts, as amended and restated from time to
time;
 
Material Documents means:
 
(a)           this agreement (including each Note); and
 
(b)           the Security Trust Deed; and
 
(c)           the Supplementary Bond Terms;
 
Mortgage has the meaning given to it under the Master Trust Deed;
 
Note means a note issued under clause 2;
 
Note Holder means Perpetual Limited (in its capacity as trustee of the
Origination Fund) or any person entitled to be registered as a Note Holder in
accordance with this agreement;
 
Officer means:
 
(a)           in relation to the Issuer and Note Holder, a director, secretary
or other person whose title contains the word or words "manager" or "counsel" or
“head” or a person performing the functions of any of them; and
 
page 3

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(b)           in relation to the SF Manager and OF Manager, a director or a
secretary, or a person notified to be an authorised officer of the relevant
party;
 
Origination Fund means Superannuation Members’ Home Loans Origination Fund No.
3;
 
Outstanding Moneys means all debts and monetary liabilities of the Issuer to the
Note Holder under or in relation to any Material Document, irrespective of
whether the debts or liabilities:
 
(a)           are present or future;
 
(b)           are actual, prospective, contingent or otherwise;
 
(c)           are at any time ascertained or unascertained;
 
(d)           are owed or incurred by or on account of the Issuer alone, or
severally or jointly with any other person;
 
(e)           are owed to or incurred for the account of the Note Holder alone,
or severally or jointly with any other person;
 
(f)           are owed or incurred as principal, interest, fees, charges, taxes,
duties or other imposts, damages (whether for breach of contract or tort or
incurred on any other ground), losses, costs or expenses, or on any other
account; or
 
(g)           comprise any combination of the above;
 
Overdue Rate means on any date the rate percent per annum which is the aggregate
of 2% per annum and the Funding Rate;
 
Payment Date has the meaning given to it under the Supplementary Bond Terms;
 
Payment Period means the period from and including the last relevant Payment
Date to but excluding the next relevant Payment Date except that the first
Payment Period will commence on the relevant Funding Date and the last Payment
Period will end on the Termination Date;
 
Power means any right, power, authority, discretion or remedy conferred on the
Note Holder or OF Manager, or a Receiver or an Attorney by any Transaction
Document or any applicable law;
 
Principal Collections has the meaning given to it in the Supplementary Bond
Terms;
 
Principal Outstanding means at any time the aggregate principal amount of all
outstanding Funding Portions at that time;
 
Reference Bank means any one of Commonwealth Bank of Australia, Westpac Banking
Corporation, National Australia Bank Limited and Australia and New Zealand
Banking Group Limited;
 
Register means the register of Note Holders maintained by the Issuer;
 
Regulation AB has the meaning given to it in the Supplementary Bond Terms;
 
Same Day Funds means bank cheque or other immediately available funds;
 
Secured Creditors has the meaning given to it in the Security Trust Deed;
 
Securitisation Fund means the Securitisation Fund constituted under the Master
Trust Deed known as SMHL Global Fund 2007-1;
 
page 4

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
Security Trust Deed means the deed in respect of the Securitisation Fund dated 2
May 2007 between the Issuer, the SF Manager and Perpetual Trustee Company
Limited ABN 42 000 001 007 (as security trustee) and The Bank of New York (as
note trustee);
 
Supplementary Bond Terms means the Supplementary Bond Terms Notice in respect of
the Securitisation Fund and providing the terms of issue of Class A Notes and
Class B Notes;
 
Tax means:
 
(a)           any tax (including GST), levy, charge, impost, duty, fee,
deduction, compulsory loan or withholding; or
 
(b)           any income, stamp or transaction duty, tax or charge,
 
which is assessed, levied, imposed or collected by any Governmental Agency and
includes, but is not limited to, any interest, fine, penalty, charge, fee or
other amount imposed on or in respect of any of the above;
 
Termination Date means the day which is 1 Banking Day prior to the Final
Maturity Date as defined in the Supplementary Bond Terms;
 
Top-up Loan means, in relation to a Loan, any additional amount advanced under
the Loan (other than under a Loan Redraw Facility) and secured by the Mortgage
securing the Loan.
 
Transaction Document has the meaning given to it in the Master Trust Deed and
includes this agreement and any document or agreement entered into or given
under it (including Notes);
 
Transaction Party means:
 
(a)           the Issuer; or
 
(b)           the SF Manager.
 
1.2           Interpretation 
 
In this agreement, headings and boldings are for convenience only and do not
affect the interpretation of this agreement and, unless the context otherwise
requires:
 
(a)           words importing the singular include the plural and vice versa;
 
(b)           words importing a gender include any gender;
 
(c)           other parts of speech and grammatical forms of a word or phrase
defined in this agreement have a corresponding meaning;
 
(d)           an expression importing a natural person includes any company,
partnership, joint venture, association, corporation or other body corporate and
any Governmental Agency;
 
(e)           a reference to any thing (including, but not limited to, any
right) includes a part of that thing;
 
(f)           a reference to a part, clause, party, annexure, exhibit or
schedule is a reference to a part and clause of, and a party, annexure, exhibit
and schedule to, this agreement and a reference to this agreement includes any
annexure, exhibit and schedule;
 
page 5

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(g)           a reference to a statute, regulation, proclamation, ordinance or
by-law includes all statutes, regulations, proclamations, ordinances or by-laws
amending, consolidating or replacing it, and a reference to a statute includes
all regulations, proclamations, ordinances and by-laws issued under that
statute;
 
(h)           a reference to a document includes all amendments or supplements
to, or replacements or novations of, that document;
 
(i)           a reference to liquidation includes appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, assignment for the benefit of creditors, scheme,
composition or arrangement with creditors, insolvency, bankruptcy, or a similar
procedure or, where applicable, changes in the constitution of any partnership
or person or death;
 
(j)           a reference to a party to any document includes that party's
successors and permitted assigns;
 
(k)           a reference to an agreement other than this agreement includes an
undertaking, deed, agreement or legally enforceable arrangement or understanding
whether or not in writing;
 
(l)           a reference to an asset includes all property of any nature,
including, but not limited to, a business, and all rights, revenues and
benefits;
 
(m)           a reference to a document includes any agreement in writing, or
any certificate, notice, instrument or other document of any kind;
 
(n)           no provision of this agreement will be construed adversely to a
party solely on the ground that the party was responsible for the preparation of
this agreement or that provision;
 
(o)           a reference to the drawing, accepting, endorsing or other dealing
with or of a Bill refers to a drawing, accepting, endorsing or dealing within
the meaning of the Bills of Exchange Act 1909;
 
(p)           a reference to a body, other than a party to this agreement
(including, without limitation, an institute, association or authority), whether
statutory or not:
 
(1)           which ceases to exist; or
 
(2)           whose powers or functions are transferred to another body,
 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions; and
 
(q)           the Issuer or the Note Holder will only be considered to have
knowledge or awareness of, or notice of, a thing, or grounds to believe any
thing, by virtue of the officers of the Issuer or the Note Holder having day to
day responsibility for the administration of the Origination Fund or the
Securitisation Fund (as the case may be) having actual knowledge, actual
awareness or actual notice of that thing, or grounds or reason to believe that
thing (and similar references will be interpreted in this way). In addition,
notice, knowledge or awareness of an Event of Default means notice, knowledge or
awareness of the occurrence of the events or circumstances constituting an Event
of Default and that those events or circumstances constitute an Event of
Default.
 
page 6

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
1.3          Banking Day
 
Unless otherwise stipulated in this agreement, where the day on or by which any
thing is to be done is not a Banking Day, that thing must be done on or by the
succeeding Banking Day.
 
1.4          Transaction Document
 
The parties agree that this agreement and any document or agreement entered into
or given under it (including a Note) is a "Transaction Document" for the
purposes of the Master Trust Deed.
 

--------------------------------------------------------------------------------

2         The Notes
 
2.1          Application for and Issue of Notes
 
(a)           The SF Manager may direct that the Issuer issues a Note to the
Note Holder by:
 
(1)           directing a Note be issued from the Securitisation Fund;
 
(2)           specifying the principal amount of the Note required;
 
(3)           specifying the proposed date and time of issue of the Note; and
 
(4)           providing to the Note Holder and the OF Manager a Funding Notice
(and a copy to the Issuer) pursuant to clause 4.
 
(b)           If the SF Manager has directed that the Issuer issues a Note in
accordance with clause 2.1(a), the Note Holder must subscribe for the Note as
directed by the SF Manager, and the Issuer must, on the terms of this agreement,
issue the Note to the Note Holder in consideration for the principal amount
provided that the OF Manager and Note Holder have complied with clause 5.1.
 
(c)           The parties agree that the terms and conditions contained in this
agreement, the Supplementary Bond Terms and the Security Trust Deed govern the
issue and repayment of the Notes.
 
2.2          Acknowledgment of Indebtedness
 
The Issuer acknowledges its indebtedness to the Note Holder in respect of each
Note issued under this agreement.
 
2.3          Obligations under Notes
 
(a)           The obligations of the Issuer under the Notes are constituted by,
and specified in, this agreement and in the Conditions.
 
(b)           Each Note is a separate debt of the Issuer.
 
(c)           The entitlement of any person to a Note is determined by
registration as a Note Holder of that Note.
 
page 7

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(d)           The making of, or giving effect to, a manifest error in an
inscription in the Register will not avoid the creation or transfer of a Note.
 
2.4          Ownership of Notes
 
(a)           A Note may be transferred by the Note Holder to any person in
accordance with this agreement.
 
(b)           The person whose name is registered as the Note Holder of a Note
in the Register will be, and will be treated by the Issuer as, the absolute
owner of the Note.
 
2.5          Register
 
The Issuer must:
 
(a)           establish and maintain the Register;
 
(b)           enter in the Register in respect of each Note:
 
(1)           the principal amount and principal outstanding in respect of each
Note;
 
(2)           its date of issue and date of redemption and cancellation; and
 
(3)           the date on which any person becomes, or ceases to be, a Note
Holder.
 

--------------------------------------------------------------------------------

3          Top-up Loan
 
3.1          Purpose
 
The Issuer must, and the SF Manager must cause the Issuer to, use the proceeds
of a Funding Portion only to make Top-up Loans.
 
3.2          Suspension of the Facility
 
(a)           The OF Manager may, as the OF Manager in its absolute discretion
determines, suspend the Facility at any time and for any period of time after
giving notice to the SF Manager and the Issuer.
 
(b)           Nothing in clause 3.2(a) affects the obligations of the Note
Holder to subscribe for Notes in respect of Top-up Loans approved by the OF
Manager prior to giving notice in accordance with clause 3.2(a).
 
(c)           The OF Manager may give notice at any time that it withdraws the
suspension.
 

--------------------------------------------------------------------------------

4           Funding procedures
 
4.1          Delivery of Funding Notice
 
If the SF Manager determines that the Issuer requires a Note to be issued, the
SF Manager must deliver to the Note Holder and the OF Manager a Funding Notice
in accordance with this clause 4.
 
page 8

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
4.2          Requirements for a Funding Notice
 
A Funding Notice:
 
(a)           must be in writing in the form of, and specifying the matters set
out in, schedule 1;
 
(b)           must be received by the Note Holder and the OF Manager not later
than 12 noon on the Banking Day which is the Funding Date; and
 
(c)           must be signed by an Officer of the SF Manager.
 
4.3          Copy of the Funding Notice
 
A copy of each Funding Notice must be provided to the Issuer at the same time it
is given to the Note Holder and the OF Manager.
 
4.4          Irrevocability of Funding Notice
 
The Note Holder and the OF Manager must not decline to provide the funding
specified in a Funding Notice. Following the issue of the Funding Notice the
Issuer is irrevocably committed to, and the SF Manager is irrevocably committed
to cause the Issuer to, issue the relevant Note and to draw Funding Portions
from the Note Holder in accordance with the Funding Notice given to the OF
Manager and the Note Holder.
 
4.5          Notification of Funding Rate
 
(a)           After the OF Manager has determined the Base Rate for a Payment
Period it must promptly notify the Issuer and SF Manager in writing of the
Funding Rate for that Payment Period, specifying both the Base Rate and the
Margin.
 
(b)           In the absence of manifest error, each determination of the Base
Rate by the OF Manager is conclusive evidence of that rate against the Issuer
and the SF Manager.
 

--------------------------------------------------------------------------------

5           Loan Facility
 
5.1          Provision of Funding Portions
 
If the SF Manager gives a Funding Notice in accordance with clause 4, then,
subject to this agreement (including, without limitation, clause 11), the Note
Holder must, and the OF Manager must cause the Note Holder to, provide the
relevant Funding Portion under the Facility as payment for the relevant Note in
Same Day Funds in Dollars not later than 12 noon (Melbourne time) on the
specified Funding Date and in accordance with that Funding Notice.
 
5.2          Repayment
 
On each relevant Payment Date and to the extent that during the Payment Period
it has not done so, the Issuer must, and the SF Manager must cause the Issuer
to:
 
(a)           repay so much of the Principal Outstanding (to the extent that
funds are available from the Securitisation Fund) as the Issuer is required to
apply from Interest Collections to repayment of any principal due and payable
under any Top-up Funding Facility pursuant to clauses 6.1(a)(14) and 6.1(c)(14)
of the Supplementary Bond Terms; and
 
page 9

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(b)           repay so much of the Principal Outstanding (to the extent that
funds are available from the Securitisation Fund) (after the repayment in clause
5.2(a)) as the Issuer is required to apply from Principal Collections to
repayment of any Top-up Principal Outstanding under any Top-up Funding Facility"
pursuant to clauses 6.2(a)(5) and 6.2(c)(5) of the Supplementary Bond Terms.
 
5.3          Repayment of Outstanding Moneys
 
(a)           The Principal Outstanding under the Facility must be repaid by the
Issuer to the Note Holder:
 
(1)           in full on the Termination Date; and
 
(2)           otherwise as specified in, or required under, the Transaction
Documents,
 
and the SF Manager must cause the Issuer to do so.
 
(b)           The Issuer must, and the SF Manager must cause the Issuer to, pay
or repay the balance of the Outstanding Moneys in full to the Note Holder on the
Termination Date or on such other date on which the Principal Outstanding is, or
is required to be, repaid in full.
 
5.4          Interest
 
(a)           On each relevant Payment Date, the Issuer must, and the SF Manager
must cause the Issuer to, pay to the Note Holder interest (to the extent that
funds are available from the Securitisation Fund) on the Principal Outstanding
at the Funding Rate:
 
(1)           in relation to any Funding Portion drawn during the current
Payment Period, for the period from and including the relevant Funding Date to
but excluding the relevant Payment Date; and
 
(2)           in relation to the remainder of the Principal Outstanding, for the
Payment Period,
 
to the extent to which the Issuer is required to apply from Interest Collections
to payment of any interest due under any Top-up Funding Facility pursuant to
clauses 6.1(a)(4) and 6.1(c)(4) of the Supplementary Bond Terms.
 
(b)           If on any relevant Payment Date, interest in respect of the
relevant Payment Period is not paid on the whole amount of the Principal
Outstanding:
 
(1)           that unpaid interest shall accrue interest at the Overdue Rate for
the next Payment Period;
 
(2)           that unpaid interest and interest accrued under clause 5.4(b)(1)
shall become payable on the next relevant Payment Date to the extent to which
(after payment of interest under clause 5.4(a)) the Issuer is required to apply
from Interest Collections to repayment of interest due under any Top-up Funding
Facility pursuant to clause 6.1(a) and 6.1(c) of the Supplementary Bond Terms;
and
 
page 10

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(3)           to the extent to which any unpaid interest (including any interest
accrued under clause 5.4(b)(1)) remains unpaid after that next relevant Payment
Date it will again be subject to clauses 5.4(b)(1) and 5.4(b)(2) for each
subsequent Payment Period and relevant Payment Date until it has been paid.
 
(c)           Interest must be calculated in arrears on daily balances on the
basis of a 365 day year and for the actual number of days elapsed during the
relevant period.


5.5          Order of Repayment
 
(a)          In making repayments under clauses 5.2 and 5.3, the Issuer must,
and the SF Manager must cause the Issuer to, apply the amount of the repayment
to repay the Principal Outstanding under the Notes in order of the date of issue
of the Notes so that the Notes issued earlier in time are repaid first.
 
(b)          The Note Holder must, and the OF Manager must cause the Note Holder
to, apply repayments in accordance with clause 6.3(a).
 
(c)          The OF Manager must advise the Issuer and the SF Manager in writing
of the Notes which have been wholly or partly repaid, the amount of the
repayment and the Principal Outstanding under that Note.
 

--------------------------------------------------------------------------------

6          Payments
 
6.1          Manner of payments
 
All payments to the Note Holder under the Material Documents must be made:
 
(a)          in Same Day Funds;
 
(b)          in Dollars; and
 
(c)          not later than 11:00 am (Melbourne time) on the due date,
 
to the account of the Note Holder specified by the OF Manager to the Issuer or
in such other manner to an account of the Note Holder as the OF Manager directs
from time to time.
 
6.2          Payments on a Banking Day
 
If a payment is due on a day which is not a Banking Day, the due date for that
payment is the next Banking Day and interest must be adjusted accordingly.
 
6.3          Appropriation of payments
 
(a)          All payments made by the Issuer to the Note Holder under this
agreement may be appropriated as between principal, interest and other amounts,
as the OF Manager in its absolute discretion determines, or, failing any
determination, in the following order:
 
page 11

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(1)          first, towards reimbursement of all fees, costs, expenses, charges,
damages and indemnity payments incurred or due and owing by the Transaction
Parties under the Material Documents;
 
(2)          second, towards payment of interest due and payable under the
Material Documents; and
 
(3)          third, towards repayment of the Principal Outstanding.
 
(b)          Any appropriation under clause 6.3(a) overrides any appropriation
made by the Issuer.
 
6.4          Payments in gross
 
All payments which a Transaction Party is required to make under any Material
Document must be:
 
(a)          without any set-off, counterclaim or condition; and
 
(b)          without any deduction or withholding for any Tax or any other
reason, unless, the Transaction Party is required to make a deduction or
withholding by applicable law.
 
6.5          Taxation deduction procedures
 
If a Transaction Party is required to make a deduction or withholding in respect
of Tax from any payment to be made to the Note Holder under any Material
Document, then:
 
(a)          that Transaction Party has no obligation to indemnify the Note
Holder against that tax; and
 
(b)          that Transaction Party must, and in the case of the Issuer, the SF
Manager must cause the Issuer to, use its best endeavours to obtain official
receipts or other documentation from that Governmental Agency and within 2
Banking Days after receipt the Issuer must, and the SF Manager must cause the
Issuer to, deliver them to the Note Holder.
 
6.6          Amounts payable on demand
 
If any amount payable by a Transaction Party under any Material Document is not
expressed to be payable on a specified date that amount is payable by the
Transaction Party on demand by the Note Holder or OF Manager.
 

--------------------------------------------------------------------------------

7          Representations and warranties
 
7.1          By the Issuer
 
The Issuer hereby represents and warrants to the OF Manager and Note Holder
that:
 
(a)          (Due Incorporation): it is duly incorporated and has the corporate
power to own its property and to carry on its business as is now being
conducted;
 
(b)          (Constitution): the execution delivery and performance of this
agreement and any Note does not and will not violate its constitution;
 
page 12

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(c)          (Corporate Power): it has the power and has taken all corporate and
other action required to enter into this agreement and each Note and to
authorise the execution and delivery of this agreement and each Note and the
performance of its obligations thereunder;
 
(d)          (Filings): it has filed all corporate notices and effected all
registrations with the Australian Securities and Investments Commission or
similar office in the jurisdiction of incorporation and in any other
jurisdiction as required by law and all such filings and registrations are
current, complete and accurate except;
 
(1)          as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganisation, moratorium or trust or other similar laws affecting
creditors’ rights generally; and
 
(2)          that this representation and warranty does not apply to the filing
of ASIC form 309 or ASIC form 350 in relation to the creation or stamping of the
Charge (as defined in the Security Trust Deed);
 
(e)          (Legally Binding Obligation): this agreement and each Note
constitutes or will constitute a valid, legally binding and enforceable
obligation of it in accordance with its terms except as such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganisation, moratorium
or trust laws or other similar laws affecting creditors' rights generally;
 
(f)          (Execution, Delivery and Performance): the execution, delivery and
performance of this agreement and each Note by it does not violate any existing
law or regulation or any document or agreement to which it is a party in either
case in its capacity as trustee of the Securitisation Fund or which is binding
upon it or any of its assets in its capacity as trustee of the Securitisation
Fund;
 
(g)          (Authorisation): all consents, licences, approvals and
authorisations of every Governmental Agency required to be obtained by it in
connection with the execution and delivery of, and performance of its
obligations under, this agreement and any Note have been obtained and are valid
and subsisting;
 
(h)          (Securitisation Fund Validly Created): the Securitisation Fund has
been validly created and is in existence at the date of this agreement;
 
(i)          (Sole Trustee): it has been validly appointed as trustee of the
Securitisation Fund and is presently the sole trustee of the Securitisation
Fund;
 
(j)          (Master Trust Deed): the Securitisation Fund is constituted
pursuant to the Master Trust Deed; and
 
(k)          (No Proceedings to Remove): no notice has been given to it and to
its knowledge no resolution has been passed or direction or notice has been
given, removing it as trustee of the Securitisation Fund.
 
7.2          By the SF Manager
 
The SF Manager hereby represents and warrants to the OF Manager and Note Holder
that:
 
page 13

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(a)          (Due incorporation): it is duly incorporated and has the corporate
power to own its property and to carry on its business as is now being
conducted;
 
(b)          (Constitution): the execution, delivery and performance by it of
this agreement and each Note does not and will not violate its constitution;
 
(c)          (Corporate power): the SF Manager has the power and has taken all
corporate and other action required to enter into this agreement and each Note
and to authorise the execution and delivery of this agreement and each Note and
the performance of its obligations hereunder;
 
(d)          (Filings): the SF Manager has filed all corporate notices and
effected all registrations with the Australian Securities and Investments
Commission or similar office in its jurisdiction of incorporation and in any
other jurisdiction as required by law and all such filings and registrations are
current, complete and accurate;
 
(e)          (Legally Binding Obligation): this agreement and each Note
constitutes or will constitute a valid, legally binding and enforceable
obligation of the SF Manager in accordance with its terms except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
re-organisation, moratorium or trust or other similar laws affecting creditors'
rights generally;
 
(f)          (Execution, Delivery and Performance): the execution, delivery and
performance of this agreement and each Note by the SF Manager does not violate
any existing law or regulation or any document or agreement to which the SF
Manager is a party or which is binding upon it or any of its assets; and
 
(g)          (Authorisation): all consents, licences, approvals and
authorisations of every Governmental Agency required to be obtained by the SF
Manager in connection with the execution, delivery and performance of this
agreement and each Note have been obtained and are valid and subsisting.
 
7.3          Survival and repetition of representations and warranties
 
The representations and warranties in, or given under, this agreement including,
but not limited to, clauses 7.1 and 7.2:
 
(a)          survive the execution of each Transaction Document; and
 
(b)          are regarded as repeated on each Funding Date with respect to the
facts and circumstances then subsisting.
 
7.4          Reliance by the Note Holder and OF Manager
 
The Issuer and the SF Manager each acknowledge that the Note Holder and OF
Manager have entered into each Transaction Document to which it is a party in
reliance on the representations and warranties in, or given under, this
agreement including, but not limited to, clauses 7.1 and 7.2.
 
page 14

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

8          Undertakings
 
8.1          Term of undertakings
 
Unless the OF Manager otherwise agrees in writing, until the Outstanding Moneys
are fully and finally repaid the Issuer and the SF Manager must, at its own cost
(but without prejudice to clause 11 in the case of the Issuer), comply with the
undertakings in this clause 8.
 
8.2          Compliance with Covenants
 
The Issuer must and the SF Manager must ensure that the Issuer does comply with
all of its covenants and obligations under the Security Trust Deed and
Supplementary Bond Terms.
 
8.3          Notify Events of Default
 
On and from the Termination Date, each of the SF Manager and the Issuer must
immediately notify all the other parties to this agreement in writing if it
becomes actually aware of the occurrence of any Event of Default and must
provide full and complete details in relation thereto immediately upon becoming
actually aware of such details.
 
8.4          Know your customer
 
Subject to any confidentiality, privacy or general trust law obligations owed by
the Issuer to Bondholders and any applicable confidentiality or privacy laws,
except to the extent those obligations or laws are overridden by applicable
anti-money laundering or counter-terrorism financing laws, each party hereto
(Information Provider) agrees to provide any information and documents
reasonably required by another party hereto (Information Receiver) for the
Information Receiver to comply with any applicable anti-money laundering or
counter-terrorism financing laws including, without limitation, any laws
imposing "know your customer" or other identification checks or procedures on a
party, but only to the extent that such information is in the possession of, or
otherwise readily available to, the Information Provider. The Information
Receiver may, to the extent required by law, decline to perform its affected
obligations under the Transaction Documents to which it is a party. Any
Information Receiver receiving information and documents pursuant to this clause
8.4 agrees to utilize such information and documents solely for the purpose of
complying with applicable anti-money laundering or counter-terrorism financing
laws.
 
8.5          Compliance with Regulation AB
 
In relation to compliance with Regulation AB:
 
(a)          the SF Manager and the Issuer acknowledge and agree that the
purpose of this clause 8.5 is to facilitate compliance by the Issuer in relation
to the Securitisation Fund with the provisions of Regulation AB and related
rules and regulations of the Commission to the extent applicable to the Issuer;
 
page 15

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(b)          the SF Manager shall not exercise its right to request delivery of
information or other performance under these provisions other than as required
to comply with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder, including Regulation AB, with respect
to the Securitisation Fund. The SF Manager shall not request the delivery of
information or other performance under this clause 8.5 unless the SF Manager is
required under the Exchange Act to file an annual report on Form 10-K with
respect to the Securitisation Fund. The SF Manager and the Issuer acknowledge
that interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the SF Manager
in good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB; provided that, to the extent the SF
Manager and the Issuer do not agree with respect to an interpretation of
Regulation AB, the SF Manager and the Issuer shall obtain a written opinion of
counsel of U.S. national reputation in the practice of U.S. federal securities
laws reasonably acceptable to the SF Manager and the Issuer, addressed to the SF
Manager and the Issuer, stating the opinion of such counsel with respect to the
interpretation of the relevant provision(s) of Regulation AB; provided, further,
that the costs and fees of such counsel incurred in the preparation of such
written opinion shall be divided equally between the SF Manager and the Issuer.
In relation to the Securitisation Fund, the Issuer shall cooperate fully with
the SF Manager to deliver to the SF Manager (including any of its assignees or
designees), any and all statements, reports, certifications, records and any
other information within the control of the Issuer or for which the Issuer is
responsible necessary in the good faith determination of the SF Manager to
permit the SF Manager to comply with the provisions of Regulation AB, together
with such disclosures relating to the SF Manager, the Issuer, any Subcontractor
of the Issuer, the Loans, the servicing of the Loans or any other servicing
activities within the meaning of Item 1122 of Regulation AB, reasonably believed
by the SF Manager to be necessary in order to effect such compliance;
 
(c)          the SF Manager (including any of its assignees or designees) shall
cooperate with the Issuer by providing timely notice of requests for information
under these provisions following the SF Manager becoming aware that it is
required under the Exchange Act to file an annual report on Form 10-K in any
year and by reasonably limiting such requests to information required, in the SF
Manager’s reasonable judgment, to comply with Regulation AB;
 
(d)          the Issuer acknowledges and agrees that, to the extent the SF
Manager reasonably determines, upon consultation with, and to the extent agreed
with, the Issuer, that the Issuer is “participating in the servicing function”
in relation to the Securitisation Fund within the meaning of Item 1122 of
Regulation AB, the Issuer will comply with the applicable requirements contained
in clause 8.5(e) - (i); provided that, to the extent the SF Manager and the
Issuer do not agree whether the Issuer is “participating in the servicing
function” with respect to one or more Servicing Criteria within the meaning of
Item 1122 in relation to the Securitisation Fund, the SF Manager and the Issuer
shall obtain a written opinion of counsel of U.S. national reputation in the
practice of U.S. federal securities laws reasonably acceptable to the SF Manager
and the Issuer, addressed to the SF Manager and the Issuer, stating whether, in
the opinion of such counsel, the Issuer is “participating in the servicing
function” with respect to such Servicing Criteria within the meaning of Item
1122 in relation to the Securitisation Fund; provided, further, that the costs
and fees of such counsel incurred in the preparation of such written opinion
shall be divided equally between the SF Manager and the Issuer;
 
page 16

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(e)          on or before September 1 of each calendar year, commencing in 2007,
the Issuer shall upon the reasonable request of the Manager:
 
(1)          deliver to the SF Manager a report (in form and substance
reasonably satisfactory to the SF Manager) regarding the Issuer’s assessment of
compliance with the Servicing Criteria during the immediately preceding
financial year ended June 30, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be addressed to
the SF Manager and signed by an authorized officer of the Issuer, and shall
address each of the Servicing Criteria specified on a certification
substantially in the form of Schedule 3 hereto and addressing, at a minimum, the
criteria identified in Schedule 4 hereto as “Applicable Servicing Criteria”, but
only with respect to such of the Servicing Criteria that the Issuer performs;
 
(2)          deliver to the SF Manager a report of a registered public
accounting firm reasonably acceptable to the SF Manager that attests to, and
reports on, the assessment of compliance made by the Issuer and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act;
 
(3)          cause each Subcontractor of the Issuer (if any) determined by the
Issuer pursuant to clause 8.5 to be "participating in the servicing function"
within the meaning of Item 1122 of Regulation AB, to deliver to the SF Manager
an assessment of compliance and accountants’ attestation as and when provided in
clause 8.5(e)(1) and 8.5(e)(2), but only with respect to such of the Servicing
Criteria that such Subcontractor of the Issuer performs;
 
An assessment of compliance provided by a Subcontractor of the Issuer pursuant
to clause 8.5(e)(3) need not address any elements of the Servicing Criteria
other than those specified by the Issuer pursuant to clause 8.5(f), and need
only address such of the Servicing Criteria that such Subcontractor performs;
 
(f)          in relation to the use of Subcontractors:
 
(1)          the Issuer shall promptly upon the reasonable request of the SF
Manager provide to the SF Manager (or any designee of the SF Manager) a written
description (in form and substance satisfactory to the SF Manager) of the role
and function of each Subcontractor utilized by the Issuer, specifying:
 
(A)          the identity of each such Subcontractor;
 
page 17

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(B)          which (if any) of such Subcontractors are "participating in the
servicing function" within the meaning of Item 1122 of Regulation AB; and 
 
(C)          which elements of the Servicing Criteria will be addressed in
assessments of compliance provided by each Subcontractor identified pursuant to
clause 8.5(f)(1)(B);
 
(2)          as a condition to the utilization of any Subcontractor determined
to be "participating in the servicing function" within the meaning of Item 1122
of Regulation AB, (i) the Issuer shall cause any such Subcontractor used by the
Issuer for the benefit of the SF Manager to comply with the provisions of
clauses 8.5(e) - (i), 8.6 and 8.7 of this agreement to the same extent as if
such Subcontractor were the Issuer (provided that in the case of a Subcontractor
of the Issuer, the obligations of such Subcontractor under clause 8.5(g) will be
owed directly to the SF Manager and the Issuer will do all things reasonably
necessary to cause the Subcontractor to owe such obligations directly to the SF
Manager) and (ii) the Issuer shall obtain the written consent of the SF Manager
(which is not to be unreasonably withheld or delayed) to the utilization of such
Subcontractor. The Issuer shall be responsible for obtaining from each
Subcontractor and delivering to the SF Manager any assessment of compliance and
accountants’ attestation required to be delivered by such Subcontractor under
clause 8.5(e) - (i), in each case as and when required to be delivered;
 
(g)          the Issuer shall indemnify the SF Manager and shall hold the SF
Manager harmless from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that it sustains directly as a result of:
 
(1)          any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic form under this clause 8.5 by
or on behalf of the Issuer, or provided under this clause 8.5 by or on behalf of
any Subcontractor of the Issuer (collectively, the "Issuer Information");
provided that in the case of any untrue statement of a material fact contained
or alleged to be contained in the accountant's letter, the Issuer will indemnify
and hold harmless the SF Manager only to the extent of the sum that the Issuer
recovers from the accounting firm providing such accountant's letter (which
recovery the Issuer must if the Issuer in good faith determines the Issuer is
entitled to do so after taking professional advice pursue including by taking
action in any relevant court of competent jurisdiction); provided, further, that
the Issuer will not indemnify and hold harmless the SF Manager to the extent
that the untrue statement of a material fact contained or alleged to be
contained in the Issuer Information relates to information provided to the
Issuer by the SF Manager or any other party to enable the Issuer to complete its
duties under the Transaction Documents; or
 
page 18

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(2)          the omission or alleged omission to state in the Issuer Information
a material fact required to be stated in the Issuer Information or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, by way of clarification, that
this clause 8.5(g)(2) shall be construed solely by reference to the Issuer
Information and not to any other information communicated in connection with a
sale or purchase of securities, without regard to whether the Issuer Information
or any portion thereof is presented together with or separately from such other
information; provided, further, that in the case of the omission or alleged
omission to state in an accountant's letter a material fact required to be
stated in the accountant's letter or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the Issuer will indemnify and hold harmless the SF Manager only to
the extent of the sum that the Issuer recovers from the accounting firm
providing such accountant's letter (which recovery the Issuer must if the Issuer
in good faith determines the Issuer is entitled to do so after taking
professional advice pursue including by taking action in any relevant court of
competent jurisdiction); provided, further, that the Issuer will not indemnify
and hold harmless the SF Manager to the extent that the omission or alleged
omission to state in the Issuer Information a material fact required to be
stated in the Issuer Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, relates to information provided to the Issuer by the SF Manager or
any other party to enable the Issuer to complete its duties under the
Transaction Documents; or
 
(3)          any failure by the Issuer or any Subcontractor of the Issuer to
deliver any information, report, certification, accountants’ letter or other
material when and as required under this clause 8.5, including any failure by
the Issuer to disclose any non-compliance with any of the Servicing Criteria in
a certification or to identify pursuant to clause 8.5(f) any Subcontractor
"participating in the servicing function" within the meaning of Item 1122 of
Regulation AB. In the case of any failure of performance described in clause
8.5(g)(3), the Issuer shall promptly reimburse the SF Manager, for all costs
reasonably incurred by the SF Manager in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Issuer or any Subcontractor of the Issuer;
 
(h)          any failure by the Issuer or any Subcontractor of the Issuer to:
 
(1)          deliver any information, report, certification, accountants’ letter
or other material when and as required under this clause 8.5, shall, except as
provided in clause 8.5(h)(2), immediately and automatically, without notice or
grace period, entitle the SF Manager, in its sole discretion:
 
page 19

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(A)          to remove the Issuer or direct the Issuer to remove the
Subcontractor of the Issuer from the performance of any activities which the SF
Manager reasonably determines to constitute “participating in the servicing
function” in relation to the Securitisation Fund within the meaning of Item 1122
of Regulation AB; and
 
(B)          to replace such party with respect to such activities, each at the
expense of the Issuer, without payment (notwithstanding anything in the
Transaction Documents to the contrary) of any compensation to the Issuer;
provided that to the extent that any provision of the Transaction Documents
expressly provides for the survival of certain rights or obligations following
termination of the Issuer, such provision shall be given effect;
 
(2)          deliver any information, report, certification or accountants’
letter when and as required under clause 8.5(e) - (i) or (except as provided
below) any failure by the Issuer to identify pursuant to clause 8.5(f) any
Subcontractor of the Issuer "participating in the servicing function" within the
meaning of Item 1122 of Regulation AB, which continues unremedied for ten
calendar days after the date on which such information, report, certification or
accountants’ letter was required to be delivered, shall entitle the SF Manager,
in its sole discretion: 
 
(A)          to remove the Issuer or direct the Issuer to remove the
Subcontractor of the Issuer from the performance of any activities which the SF
Manager reasonably determines to constitute “participating in the servicing
function” in relation to the Securitisation Fund within the meaning of Item 1122
of Regulation AB; and
 
(B)          to replace such party with respect to such activities, in the case
of the Issuer or any Subcontractor of the Issuer, at the expense of the Issuer,
without payment (notwithstanding anything in the Transaction Documents to the
contrary) of any compensation to the Issuer;
 
provided that to the extent that any provision of the Transaction Documents
expressly provides for the survival of certain rights or obligations following
termination of the Issuer, such provision shall be given effect; and
 
(i)           the Issuer shall promptly reimburse the SF Manager (or any
designee of the SF Manager), for all reasonable expenses incurred by the SF
Manager (or such designee), as such are incurred, in connection with the
termination of the Issuer and the transfer of servicing activities within the
meaning of Item 1122 of Regulation AB to a successor. The provisions of this
clause 8.5(i) shall not limit whatever rights the SF Manager may have under
other provisions of the Transaction Documents or otherwise, whether in equity or
at law, such as an action for damages, specific performance or injunctive
relief.
 
page 20

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
8.6          Direction of claims by the SF Manager
 
(a)          If the Issuer is entitled to recover from the accounting firm
providing the accountant's letter referred to in clause 8.5(g) by any action,
proceeding, claim or demand (for the purpose of this clause 8.6, a Claim), the
Issuer must if the Issuer in good faith determines that it is entitled to do so
after taking professional advice pursue such Claim and must promptly notify the
SF Manager in writing of such Claim.
 
(b)          Upon notice to the SF Manager of any such Claim under clause
8.6(a), the SF Manager will have the option to assume the direction of that
Claim (including the employment of legal advisers selected by the Issuer but
approved by the SF Manager subject to the payment by the Issuer of all fees and
expenses).
 
(c)          If the Issuer receives notice from the SF Manager of its election
to direct the Claim and the SF Manager approves the legal advisers selected by
the Issuer for the purposes of that Claim, the Issuer will not be liable to the
SF Manager under this clause 8.6 for any fees or expenses subsequently incurred
by the SF Manager in connection with the Claim unless the Issuer does not employ
legal advisers approved by or on behalf of the SF Manager to represent the SF
Manager within a reasonable time after notice of the Claim.
 
8.7          Direction of defence of claims
 
(a)          If any action, proceeding, claim or demand brought against the SF
Manager in connection with (i) any untrue statement of a material fact contained
or alleged to be contained in the Issuer Information referred to in clause
8.5(g) or (ii) the omission or alleged omission to state in the Issuer
Information a material fact required to be stated in the Issuer Information or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (for the purpose of
this clause 8.7, a Claim), the Issuer will have the option to assume the
direction of that Claim (including the employment of legal advisers selected by
the Issuer but approved by the SF Manager subject to the payment by the Issuer
of all fees and expenses).
 
(b)          If the Issuer notifies the SF Manager in writing of its election to
direct the defence of a Claim brought against the Issuer and the SF Manager
approves the legal advisers selected by the Issuer for the purposes of the
defence of that Claim, the Issuer will not be liable to the SF Manager under
this clause 8.7 for any fees or expenses subsequently incurred by the SF Manager
in connection with the Claim against the Issuer unless the Issuer does not
employ legal advisers approved by or on behalf of the SF Manager to represent
the Issuer within a reasonable time after notice of the Claim.
 
(c)          If any Claim brought against the Issuer is settled with respect to
the Issuer with the consent of the SF Manager or if there is a final judgement
against the Issuer in relation to it, the Issuer agrees to indemnify and hold
harmless the SF Manager from and against any loss or liability by reason of such
settlement or judgement (other than any fees and expenses incurred in
circumstances where the Issuer is not liable for them under clause 8.7(b), or
any fees and expenses incurred in connection with any Claim brought against the
Issuer that is settled with respect to the Issuer or compromised by the Issuer
without the consent of the SF Manager (unless the SF Manager has unreasonably
withheld its consent)).
 
page 21

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

9          Events of Default
 
9.1          Effect of Event of Default
 
(a)          Upon or at any time after the occurrence of an Event of Default the
Note Holder or the OF Manager may by notice to the Issuer and the SF Manager
declare that the Outstanding Moneys are immediately due and payable.
 
(b)          The Issuer must and the SF Manager must cause the Issuer to upon
receipt of a notice under clause 9.1(a) immediately repay in full the
Outstanding Moneys to the Note Holder.
 
9.2          Issuer to continue to perform
 
(a)          If the Note Holder or OF Manager makes any declaration under clause
9.1:
 
(1)          the declaration does not affect or diminish the duties and
obligations of the Issuer or the SF Manager under the Transaction Documents; and
 
(2)          each of the Issuer and the SF Manager must continue to perform its
obligations under the Transaction Documents as if the declaration had not been
made, subject to any directions that may be given by the Note Holder or the OF
Manager from time to time under any Transaction Document.
 
(b)          Clause 9.2(a) does not affect the obligations of the Issuer or the
SF Manager under clause 9.1.
 
9.3          Enforcement
 
(a)          The Material Documents may be enforced without notice to or consent
by the Issuer or SF Manager or any other person even if the Note Holder accepts
any part of the Outstanding Moneys after an Event of Default or there has been
any other Event of Default.
 
(b)          Neither the Note Holder nor the OF Manager is liable to any
Transaction Party for any loss or damage a Transaction Party may suffer, incur
or be liable for arising out of or in connection with the Note Holder or OF
Manager exercising any Power under any Material Document.
 

--------------------------------------------------------------------------------

10        Increased costs, illegality and yield protection
 
10.1        Increased costs
 
If the OF Manager determines that the Note Holder is affected by any future, or
any change in any present or future, law, regulation, order, treaty, official
directive or request (with which, if not having the force of law, compliance is
in accordance with the practice of responsible bankers and financial
institutions in the jurisdiction concerned) including, but not limited to in
respect of:
 
page 22

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(a)          any reserve, liquidity, capital adequacy, capital allocation,
special deposit or similar requirement; or
 
(b)          Tax (other than Excluded Tax in respect of the Securitisation Fund)
on or in respect of payments made or to be made to the Note Holder under a
Material Document,
 
or a present or future interpretation or administration of any of them by a
Governmental Agency, and that, as a result:
 
(c)          the effective cost to the Note Holder of making, funding or
maintaining the Facility or the Principal Outstanding or performing any of its
obligations under or in respect of the Material Documents is in any way directly
or indirectly increased; or
 
(d)          any amount paid or payable to, or received or receivable by, the
Note Holder or the effective return to the Note Holder under the Material
Documents is in any way directly reduced; or
 
(e)          the Note Holder is required to make any payment or forego any
interest or other return on or calculated by reference to:
 
(1)          any sum received or receivable by it under or in respect of the
Material Documents in an amount which the OF Manager considers material; or
 
(2)          any capital or other amount which is or becomes directly or
indirectly allocated by the Note Holder to the Principal Outstanding in an
amount which the OF Manager considers material; or
 
(f)          the Note Holder is restricted in its capacity to enter into, or is
prevented from entering into, any other transaction with any consequence
referred to in clause 10.1(c), (d) or (e) or with any other cost or loss of
return to the Note Holder,
 
then, and in each such case:
 
(g)          when it becomes aware of the relevant result and has calculated or
otherwise determined the relevant effects the Note Holder must and the OF
Manager must cause the Note Holder to promptly notify each Transaction Party of
such event; and
 
(h)          the Issuer and the SF Manager have no obligation to pay any amount
to compensate the Note Holder for such increased cost, reduction, payment or
foregone interest or other loss of return.
 
10.2         Illegality
 
If any event occurs (including, but not limited to, any change in, or the
introduction, implementation, operation or taking effect of, any law,
regulation, treaty, order or official directive, or in their interpretation or
application by any Governmental Agency) which makes it unlawful, or
impracticable for the Note Holder to make, fund or maintain the Principal
Outstanding or for the Note Holder or OF Manager to perform its obligations
under any Material Documents then:
 
page 23

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(a)          the obligations of the Note Holder and the OF Manager under the
Material Documents are immediately suspended for the duration of such illegality
or other effect; and
 
(b)          the Note Holder and the OF Manager may, by notice to the Issuer
terminate its obligations under the Material Documents; and
 
(c)          if required by the applicable event, or its effect, or if necessary
to prevent or remedy a breach or to comply with any applicable law, regulation,
treaty, order or official directive the Issuer must and the SF Manager must
cause it to immediately prepay to the Note Holder the Outstanding Moneys of it
in full or, if in the OF Manager's opinion delay in prepayment does not compound
such breach or affect such compliance, at the end of at least the longer of 30
days and the period ending on the next occurring relevant Payment Date (or such
lesser period if the applicable law, regulation, treaty, order or official
directive requires) upon prior notice to that effect from the OF Manager.
 

--------------------------------------------------------------------------------

11        Trustee Limitation of Liability Protection
 
11.1        Limitation of Liability - Issuer
 
(a)          Clause 26 of the Master Trust Deed applies to the obligations and
liabilities of the Issuer and SF Manager under this agreement.
 
(b)          The Issuer enters into this agreement in its capacity as trustee of
the Securitisation Fund and in no other capacity (except where the Transaction
Documents provide otherwise). Subject to clause 11.1(d), a liability of the
Issuer arising under or in connection with this agreement or the Securitisation
Fund is limited to and can be enforced against the Issuer only to the extent to
which it can be satisfied out of the assets and property of the Securitisation
Fund which are available to satisfy the right of the Issuer to be exonerated or
indemnified for the liability. This limitation of the Issuer’s liability applies
despite any other provision of this agreement and extends to all liabilities and
obligations of the Issuer in any way connected with any representation,
warranty, conduct, omission, agreement or transaction related to this agreement
or the Securitisation Fund.
 
(c)          Subject to clause 11.1(d), no person (including any Relevant Party)
may take action against the Issuer in any capacity other than as trustee of the
Securitisation Fund or seek the appointment of a receiver (except under the
Security Trust Deed), or a liquidator, an administrator or any similar person to
the Issuer or prove in any liquidation, administration or arrangement of or
affecting the Issuer (except in relation to the assets of the Securitisation
Fund).
 
(d)          The provisions of this clause 11.1 shall not apply to any
obligation or liability of the Issuer to the extent that it is not satisfied
because under a Transaction Document or by operation of law there is a reduction
in the extent of the Issuer’s indemnification or exoneration out of the assets
of the Securitisation Fund, as a result of the Issuer’s fraud, negligence or
wilful default.
 
page 24

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(e)          It is acknowledged that the Relevant Parties are responsible under
this agreement or the other Transaction Documents for performing a variety of
obligations relating to the Securitisation Fund. No act or omission of the
Issuer (including any related failure to satisfy its obligations under this
agreement) will be considered fraud, negligence or wilful default of the Issuer
for the purposes of clause 11.1(d) to the extent to which the act or omission
was caused or contributed to by any failure by any Relevant Party or any other
person who has been delegated or appointed by the Issuer in accordance with the
Transaction Documents to fulfil its obligations relating to the Securitisation
Fund or by any other act or omission of a Relevant Party or any other person.
 
(f)          No attorney, agent, receiver or receiver and manager appointed in
accordance with this agreement or any other Transaction Document has authority
to act on behalf of the Issuer in a way which exposes the Issuer to any personal
liability and no act or omission of any such person will be considered fraud,
negligence or wilful default of the Issuer for the purposes of clause 11.1(d).
 
(g)          In this clause 11.1, Relevant Parties means any party to a
Transaction Document other than the Issuer.
 
(h)          The Issuer is not obliged to do or refrain from doing anything
under this agreement (including incur any liability) unless the Issuer's
liability is limited in the same manner as set out in clauses 11.1(b) to
11.1(f).
 
11.2        Limitation of Liability - Note Holder
 
(a)          Clause 26 of the Master Trust Deed applies to the obligations and
liabilities of the Note Holder and OF Manager under this agreement.
 
(b)          The Note Holder enters into this agreement only in its capacity as
trustee of the Origination Fund and no other capacity. A liability of the Note
Holder arising under or in connection with this agreement is limited to and can
be enforced against the Note Holder only to the extent to which it can be
satisfied out of property of the Origination Fund out of which the Note Holder
is actually indemnified for the liability. This limitation of the Note Holder’s
liability applies despite any other provision of this agreement and extends to
all liabilities and obligations of the Note Holder in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this agreement.
 
(c)          The parties other than the Note Holder may not take action against
the Note Holder in any capacity other than as trustee of the Origination Fund or
seek the appointment of a receiver (except in relation to property of the
Origination Fund), a liquidator, an administrator or any similar person to the
Note Holder or prove in any liquidation, administration or arrangement of or
affecting the Note Holder (except in relation to property of the Origination
Fund).
 
(d)          The provisions of this clause 11.2 shall not apply to any
obligation or liability of the Note Holder to the extent that it is not
satisfied because under the Master Trust Deed establishing the Origination Fund
or by operation of law there is a reduction in the extent of the Note Holder’s
indemnification out of the assets of the Origination Fund, as a result of the
Note Holder’s fraud, negligence or wilful default.
 
page 25

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(e)          It is acknowledged that the OF Manager is responsible under the
Master Trust Deed establishing the Origination Fund for performing a variety of
obligations relating to the Origination Fund, including under this agreement. No
act or omission of the Note Holder (including any related failure to satisfy its
obligations or breach of representation or warranty under this agreement) will
be considered fraud, negligence or wilful default of the Note Holder for the
purposes of clause 11.2(d) to the extent to which the act or omission was caused
or contributed to by any failure by the OF Manager or any other person to fulfil
its obligations relating to the Origination Fund or by any other act or omission
of the OF Manager or any other person.
 
(f)          No attorney, agent, receiver or receiver and manager appointed in
accordance with this agreement has authority to act on behalf of the Note Holder
in a way which exposes the Note Holder to any personal liability and no act or
omission of any such person will be considered fraud, negligence or wilful
default of the Note Holder for the purposes of clause 11.2(d).
 
(g)          The Note Holder is not obliged to do or refrain from doing anything
under this agreement (including incur any liability) unless the Note Holder's
liability is limited in the same manner as set out in clauses 11.2(b) to
11.2(f).
 
11.3        Wilful Default of the Issuer and the Note Holder
 
For the purposes of this agreement the expression "wilful default":
 
(a)          in relation to the Issuer and the Note Holder, means a wilful
default of this agreement by the Issuer or the Note Holder, as the case may be,
 
(1)          other than a default which:
 
(A)          arises out of a breach of a Transaction Document by a person other
than the Issuer or the Note Holder or any person referred to in clause 11.3(b)
in relation to the Issuer or the Note Holder;
 
(B)          arises because some other act or omission is a precondition to the
relevant act or omission of the Issuer or the Note Holder, and that other act or
omission does not occur;
 
(C)          is in accordance with a lawful court order or direction or is
required by law; or
 
(D)          is in accordance with an instruction or direction given to it by
any person in circumstances where that person is authorised to do so by any
Transaction Document; and
 
(2)          in circumstances where had it not committed that default it would
have been entitled to recoupment, reimbursement or a right of indemnity for its
costs and expenses (if any) in complying with this agreement from the Fund.
 
page 26

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(b)          A reference to the "fraud", "negligence" or "wilful default" of the
Issuer or the Note Holder means the fraud, negligence or wilful default of the
Issuer or the Note Holder, as the case may be, and of the officers or employees
but not the agents or delegates of the Issuer or the Note Holder, unless the
Issuer or the Note Holder is liable for the acts or omissions of such other
person under the terms of this agreement.
 

--------------------------------------------------------------------------------

12        Indemnities
 
12.1        General indemnity
 
(a)          Subject to clause 11.1 the Issuer, to the extent it is permitted or
contemplated under the terms of the Master Trust Deed, indemnifies on a full
indemnity basis (including legal costs and expenses charged at the usual
commercial rates of the relevant legal services provider) and out of the
property of the Securitisation Fund the Note Holder and OF Manager against any
claim, action, damage, loss, liability, cost, charge, expense, outgoing or
payment which the Note Holder or OF Manager, as the case may be, or an Attorney
of the Note Holder or OF Manager pays, suffers, incurs or is liable for, in
respect of any of the following:
 
(1)          a Funding Portion required by a Funding Notice, not being made for
any reason but excluding any default by the Note Holder or OF Manager, as the
case may be;
 
(2)          the occurrence of any Event of Default; or
 
(3)          the Note Holder or OF Manager, as the case may be, exercising its
Powers consequent upon or arising out of the occurrence of any Event of Default.
 
(b)          Without limitation to the indemnity contained in clause 12.1(a),
that indemnity includes the amount determined by the Note Holder or OF Manager,
as the case may be, as being incurred by reason of the liquidation or
re-employment of deposits or other funds acquired or contracted for by the Note
Holder or OF Manager, as the case may be to fund or maintain the Principal
Outstanding or the relevant Funding Portion and includes, but is not limited to,
loss of margin.
 
12.2        Continuing indemnities and evidence of loss
 
(a)          Each indemnity of the Issuer contained in this agreement is a
continuing obligation of the Issuer, despite:
 
(1)          any settlement of account; or
 
(2)          the occurrence of any other thing,
 
and remains in full force and effect until:
 
(3)          all moneys owing, contingently or otherwise, under any of the
Material Documents have been paid in full; and
 
(4)          the Outstanding Moneys are fully and finally repaid.
 
page 27

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(b)          Each indemnity of the Issuer contained in this agreement is an
additional, separate and independent obligation of the Issuer and no one
indemnity limits the generality of any other indemnity.
 
(c)          Each indemnity of the Issuer contained in this agreement survives
the termination of any Transaction Document.
 
(d)          A certificate under the hand of an Officer of the OF Manager
detailing the amount of any damage, loss, liability, cost, charge, expense,
outgoing or payment covered by any indemnity in this agreement is sufficient
evidence unless the contrary is proved.
 
12.3        Funds available for indemnity
 
The obligations of the Issuer under this clause 12 shall be payable solely to
the extent that funds are available from time to time for that purpose under
clause 6 of the Supplementary Bond Terms.
 
12.4        Negligence, wilful default or breach of law
 
The indemnities in this clause 12 do not extend to any liability, loss, cost,
charge or expense that is finally and judicially determined to result from any
negligence, wilful default or breach of law by the other parties to this
agreement.
 
12.5        Notification from Note Holder or OF Manager
 
If the Note Holder or the OF Manager receives written notice of any act, matter
or thing which may give rise to a liability, loss, cost, charge or expense in
relation to which the Issuer would be required to indemnify it under this clause
12, the Note Holder or the OF Manager (as the case may be) will notify the
Issuer of that act, matter or thing giving such details as it is practicable to
give as soon as it is reasonably practicable and in any event within 5 Banking
Days of it coming to its attention, provided that failure to do so will not
result in any loss or reduction in the indemnity contained in this clause 12
unless the Issuer has been prejudiced in any material respect by such failure.
 

--------------------------------------------------------------------------------

13        Tax, costs and expenses
 
13.1        Tax
 
(a)          The Issuer must and the SF Manager must cause the Issuer to pay any
Tax, other than an Excluded Tax in respect of the Securitisation Fund or a Tax
referred to in clause 13.3, in respect of the execution, delivery, performance,
release, discharge, amendment, enforcement or attempted enforcement or otherwise
in respect of any of the following:
 
(1)          any Material Document;
 
(2)          any agreement or document entered into or signed under any Material
Document; and
 
(3)          any transaction contemplated under any Material Document or any
agreement or document described in clause 13.1(a)(2).
 
page 28

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(b)          The Issuer must and the SF Manager must cause the Issuer to pay any
fine, penalty or other cost in respect of a failure to pay any Tax described in
clause 13.1(a) except to the extent that the fine, penalty or other cost is
caused by the Note Holder's failure to lodge money received from the Issuer
before the due date for lodgement.
 
(c)          The Issuer indemnifies out of the property of the Securitisation
Fund the Note Holder against any amount payable under clause 13.1(a) or 13.1(b)
or both.
 
13.2          Costs and expenses
 
The Issuer must and the SF Manager must cause the Issuer to pay all costs and
expenses of the Note Holder and the OF Manager and any employee, Officer, agent
or contractor of the Note Holder and the OF Manager in relation to:
 
(a)          the negotiation, preparation, execution, delivery, stamping,
registration, completion, variation and discharge of any Material Document or
any agreement or document described in clause 13.1(a);
 
(b)          the enforcement, protection or waiver, or attempted enforcement or
protection, of any rights under any Material Document or any agreement or
document described in clause 13.1(a);
 
(c)          the consent or approval of the Note Holder or OF Manager given
under any Material Document or any agreement or document described in clause
13.1(a); and
 
(d)          any enquiry by any Governmental Agency involving a Transaction
Party,
 
including, but not limited to, any administration costs of the Note Holder or
the OF Manager, as the case may be, in connection with the matters referred to
in clause 13.2(b) and (d) and any legal costs and expenses (charged at the usual
commercial rates of the relevant legal services provider) and any professional
consultant's fees for any of the above on a full indemnity basis.
 
13.3        Goods and services tax
 
(a)          Subject to clause 13.3(b), all amounts referred to in this
agreement which are relevant in determining a payment to be made by one party to
another are exclusive of GST unless specifically indicated otherwise.
 
(b)          If a party to this agreement is entitled to be indemnified or
reimbursed for any cost or expense incurred by that party, then the indemnity or
reimbursement will be calculated by reference to the GST-exclusive amount of
that cost or expense, increased by an amount equal to that part of the cost or
expense for which the party or its representative member is not entitled to an
input tax credit but would be entitled if that entity was entitled to a full
input tax credit. For the avoidance of doubt, the amount calculated under this
clause 13.3(b) is a GST-exclusive amount.
 
(c)          If GST is levied or imposed on or in respect of any supply made
under or in connection with this agreement for which the consideration is a
monetary payment, then the consideration provided for that supply is increased
by an amount equal to the consideration multiplied by the rate at which that GST
is levied or imposed. This additional amount is payable to the party with the
liability to remit GST in the manner and at the time when the consideration to
which it relates is payable.
 
page 29

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(d)          The recipient of any consideration for a taxable supply (whether in
money or otherwise) must provide to the other party a GST tax invoice (or any
other thing required under any legislation concerned with GST) in the form
required by the A New Tax System (Goods and Services Tax) Act 1999 or that other
legislation.
 
(e)          Where an "adjustment event", as defined in the A New Tax System
(Goods and Services Tax) Act 1999 occurs under this Agreement, the parties shall
do all things necessary to ensure that the adjustment event may be appropriately
recognised, including the issue of an "adjustment note", as that term is defined
in that Act.
 

--------------------------------------------------------------------------------

14        Interest on overdue amounts
 
14.1        Payment of interest
 
The Issuer must and the SF Manager must cause the Issuer to pay interest on:
 
(a)          any of the Outstanding Moneys due and payable, but unpaid; and
 
(b)          on any interest payable but unpaid in accordance with clause 5.
 
14.2        Accrual of interest
 
The interest payable under this clause 14:
 
(a)          accrues from day to day from and including the due date for payment
up to the actual date of payment, before and, as an additional and independent
obligation, after any judgment or other thing into which the liability to pay
the Outstanding Moneys becomes merged; and
 
(b)          may be capitalised by the Note Holder on any relevant Payment Date.
 
14.3        Rate of interest
 
The rate of interest payable under this clause 14 on any part of the Outstanding
Moneys is the higher of:
 
(a)          the Overdue Rate; and
 
(b)          the rate fixed or payable under a judgment or other thing referred
to in clause 14.2(a).
 

--------------------------------------------------------------------------------

15        Assignment
 
15.1        Assignment by Transaction Party
 
A Transaction Party must not transfer or assign any of its rights or obligations
under any Material Document without the prior written consent of the OF Manager,
the Note Holder and each Designated Rating Agency.
 
page 30

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
15.2        Assignment by Note Holder and OF Manager
 
Neither the Note Holder nor the OF Manager may assign any of its rights or
transfer by novation any of its rights and obligations under this agreement or
any Note without the prior written consent of the other parties. Any such
assignment must contain an acknowledgement that the assignee is bound by the
provisions of this agreement.
 
15.3        Assist transfer or assignment
 
At the request of the Note Holder or OF Manager, the Issuer and the SF Manager
must do any thing including, but not limited to, executing any documents or
amending any Material Document, to effect any transfer or assignment under this
clause 15.
 
15.4        Participation permitted
 
The Note Holder and OF Manager may grant by way of sub-participation (being a
right to share in the financial effects of this agreement, without any rights
against the Issuer) all or part of the Note Holder's or OF Manager’s, as the
case may be, rights and benefits under this agreement to any other person
without having to obtain the consent of or to notify the Issuer or the SF
Manager.
 
15.5        Lending Office
 
(a)          The Note Holder may change its Lending Office at any time.
 
(b)          The Note Holder must promptly notify the Issuer and the SF Manager
of any such change.
 
15.6        Disclosure
 
Any party may disclose to a proposed assignee, transferee or sub-participant any
information relating to any other party or the Transaction Documents whether or
not confidential and whether or not the disclosure would be in breach of any law
or of any duty owed to that other party.
 
15.7        No increase in costs
 
If the Note Holder or OF Manager assigns or transfers any of its rights or
obligations under any Material Document or changes its Lending Office the Issuer
is not required to pay any net increase in the aggregate amount of costs, Taxes,
fees or charges which:
 
(a)          are a direct consequence of the transfer or assignment or change of
Lending Office; and
 
(b)          the Note Holder or OF Manager as the case may be, or its transferee
or assignee was aware of or ought reasonably to have been aware of, at the time
of the transfer or assignment or change of Lending Office.
 
page 31

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

16        General
 
16.1        Confidential information
 
The Note Holder and OF Manager may, for the purpose of exercising any Power,
disclose to any person any documents or records of, or information about, any
Transaction Document, or the assets, business or affairs of any Transaction
Party, whether or not confidential and whether or not the disclosure would be in
breach of any law or of any duty owed to any Transaction Party.
 
16.2        Performance by Note Holder of obligations
 
If a Transaction Party defaults in fully and punctually performing any
obligation contained or implied in any Transaction Document, the Note Holder and
OF Manager may, without prejudice to any Power do all things necessary or
desirable, in the opinion of the Note Holder or OF Manager, as the case may be,
to make good or attempt to make good that default to the satisfaction of the
Note Holder or OF Manager, as the case may be.
 
16.3        Transaction Party to bear cost
 
Without prejudice to clause 11, any thing which must be done by a Transaction
Party under any Material Document, whether or not at the request of the Note
Holder or OF Manager, must be done at the cost of the Transaction Party.
 
16.4        Notices
 
(a)          Any notice or other communication including, but not limited to,
any request, demand, consent or approval, to or by a party to any Material
Document:
 
(1)          must be in legible writing and in English addressed as shown below
(or if sent by facsimile, to the facsimile numbers below) and marked to the
attention of the following:
 

 
(A)
if to the Note Holder:




 
Address:
Level 12

123 Pitt Street
Sydney, NSW, 2000

 
Attention:
Head of Debt Markets / Manager - Securitisation

 
Facsimile:
(02) 9221 7870; and




 
(B)
if to the Issuer:




 
Address:
Level 12

123 Pitt Street
Sydney, NSW, 2000

 
Attention:
Head of Debt Markets / Manager - Securitisation

 
Facsimile:
(02) 9221 7870

 
 
page 32

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 

 
(C)
if to the SF Manager:




 
Address:
Level 16,

360 Collins Street,
Melbourne, Victoria 3000

 
Attention:
Manager - Capital Markets

 
Facsimile:
(03) 9605 6200; and




 
(D)
if to the OF Manager:




 
Address:
Level 16,

360 Collins Street,
Melbourne, Victoria 3000

 
Attention:
Manager - Capital Markets

 
Facsimile:
(03) 9605 6200;



or as specified to the sender by any party by notice;
 
(2)          where the sender is a company, must be signed by an Officer or
under the common seal of the sender;
 
(3)          is regarded as being given by the sender and received by the
addressee:
 
(A)          if by delivery in person, when delivered to the addressee;
 
(B)          if by post, on delivery to the addressee; or
 
(C)          if by facsimile transmission, as long as it is legibly received,
when transmitted to the addressee,
 
but if the delivery or receipt is on a day which is not a Banking Day or is
after 4.00 pm (addressee's time) it is regarded as received at 9.00 am on the
following Banking Day;
 
(4)          can be relied upon by the addressee and the addressee is not liable
to any other person for any consequences of that reliance if the addressee
believes it to be genuine, correct and authorised by the sender; and
 
(5)          if to the Note Holder must be copied to the OF Manager and if to
the Issuer must be copied to the SF Manager.
 
(b)          A facsimile transmission is regarded as legible unless the
addressee telephones the sender within 2 hours after the transmission is
received or regarded as received under clause 16.4(a)(3) and informs the sender
that it is not legible.
 
(c)          In this clause 16.4, a reference to an addressee includes a
reference to an addressee's Officers, agents or employees.
 
16.5        Governing law and jurisdiction
 
(a)          This agreement is governed by the laws of New South Wales.
 
(b)          The parties irrevocably submit to the non-exclusive jurisdiction of
the courts of New South Wales.
 
page 33

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
16.6        Prohibition and enforceability
 
(a)          Any provision of, or the application of any provision of, any
Material Document or any Power which is prohibited in any jurisdiction is, in
that jurisdiction, ineffective only to the extent of that prohibition.
 
(b)          Any provision of, or the application of any provision of, any
Material Document which is void, illegal or unenforceable in any jurisdiction
does not affect the validity, legality or enforceability of that provision in
any other jurisdiction or of the remaining provisions in that or any other
jurisdiction.
 
16.7        Waivers
 
(a)          Waiver of any right arising from a breach of this agreement or of
any Power arising upon default under this agreement or upon the occurrence of an
Event of Default must be in writing and signed by the party granting the waiver.
 
(b)          A failure or delay in exercise, or partial exercise, of:
 
(1)          a right arising from a breach of this agreement or the occurrence
of an Event of Default; or
 
(2)          a Power created or arising upon default under this agreement or
upon the occurrence of an Event of Default,
 
does not result in a waiver of that right or Power.
 
(c)          A party is not entitled to rely on a delay in the exercise or
non-exercise of a right or Power arising from a breach of this agreement or on a
default under this agreement or on the occurrence of an Event of Default as
constituting a waiver of that right or Power.
 
(d)          A party may not rely on any conduct of another party as a defence
to exercise of a right or Power by that other party.
 
(e)          This clause may not itself be waived except by writing.
 
16.8        Variation
 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
16.9        Cumulative rights
 
The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of the Note Holder or OF Manager.
 
16.10      Attorneys
 
Each of the Attorneys executing this agreement states that the Attorney has no
notice of the revocation of the power of attorney appointing that Attorney.
 
16.11      Binding Obligations
 
Each party to this agreement acknowledges that the obligations expressed in this
agreement are binding upon it.
 
page 34

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
16.12      Winding up of Securitisation Fund
 
Prior to the Termination Date, neither the Note Holder nor the OF Manager may
seek to terminate or wind up the Securitisation Fund as a consequence of any
breach of this agreement or any Note by the Issuer or the SF Manager.
 
16.13      Termination clause
 
This agreement can only be terminated on or after the Termination Date.
 
16.14      Counterparts
 
(a)          This agreement may be executed in any number of counterparts.
 
(b)          All counterparts, taken together, constitute 1 instrument.
 
(c)          A party may execute this agreement by signing any counterpart.
 


 


 
page 35

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1

--------------------------------------------------------------------------------

Schedule 1 - Funding Notice (clause 4.2)
 
To:
Perpetual Limited

in its capacity as trustee of the Origination Fund
(Note Holder)
 

 
Attention:
Head of Debt Markets/Manager - Securitisation

 
And:
ME Portfolio Management Limited

in its capacity as manager of the Origination Fund
(OF Manager)



 
Attention:
Manager - Capital Markets

 

--------------------------------------------------------------------------------

 
We refer to the Top-up Funding Facility Agreement dated [insert date]
(Agreement). Pursuant to clause 4 of the Agreement:
 
(a)
We give you notice that we require the Issuer to issue to the Note Holder a Note
from SMHL Global Fund 2007-1 on [insert date] (Funding Date) at [insert date];

 
(b)
The aggregate principal amount of the Note is: $[insert amount];

 
(c)
The relevant Payment Period is a [Quarterly/Monthly] Payment Period commencing
on the Funding Date;

 
(d)
We request that the proceeds be remitted to account number [insert details] at
[insert address]/[insert alternative instructions].

 
Expressions defined in the Agreement have the same meaning when used in this
Funding Notice.
 
 
Dated:
[insert date]

 
Signed for and on behalf of
ME Portfolio Management Limited
 
_______________________________
Officer's signature
 
 
_______________________________
Name (please print)
 


 


 
page 36

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1

--------------------------------------------------------------------------------

Schedule 2 - Conditions
 

 
 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
PERPETUAL LIMITED
(ABN 86 000 431 827)
in its capacity as trustee of the SMHL Global Fund 2007-1


of Level l2, 123 Pitt Street, Sydney, NSW, 2000


(Issuer)
 


whose office for the purposes of payment is at Level 12, 123 Pitt Street,
Sydney, New South Wales or such other address as the Issuer may notify to the
Note Holder from time to time.



--------------------------------------------------------------------------------

 
1            Note
 
(a)          This Note certificate is issued as part of the Notes of SMHL Global
Fund 2007-1. The terms and conditions of the issue of this Note and repayment
are constituted by this Note and the Top-up Funding Facility Agreement for the
Issue and Repayment of Notes - SMHL Global Fund 2007-1 dated [insert date] 2007
between the Issuer, the Note Holder, ME Portfolio Management Limited (ABN 79 005
964 134) of Level 16, 360 Collins Street, Melbourne, Victoria in its capacity as
manager of the Securitisation Fund (SF Manager) and ME Portfolio Management
Limited (ABN 79 005 964 134) of Level 16, 360 Collins Street, Melbourne,
Victoria in its capacity as manager of the Origination Fund (OF Manager)
(Agreement). Terms defined in the Agreement have the same meaning when used in
these Conditions.
 
(b)          Subject to clause 3, the Issuer promises to repay the Note Holder
in accordance with the Agreement.
 
(c)          This Note may only be assigned or transferred with the prior
written consent of the Issuer and subject to and in accordance with the
Agreement.
 
2             Derivation of payment
 
The parties acknowledge that the payments to be made by the Issuer under this
Note are derived by it from the receipts from a "mortgage" or "pool of
mortgages", as those terms are defined in section 3 of the Duties Act 2000
(Vic).
 
3             Extent of liability of Issuer
 
(a)          Clause 26 of the Master Trust Deed applies to the obligations and
liabilities of the Issuer and SF Manager under this Note.
 
(b)          The Issuer issues this Note in its capacity as trustee of the
Securitisation Fund and no other capacity (except where the Transaction
Documents provide otherwise). Subject to clause 3(d), a liability of the Issuer
arising under or in connection with this Note or the Agreement or the
Securitisation Fund is limited to and can be enforced against the Issuer only to
the extent to which it can be satisfied out of the assets and property of the
Securitisation Fund which are available to satisfy the right of the Trustee to
be exonerated or indemnified for the liability. This limitation of the Issuer’s
liability applies despite any other provision of this Note or the Agreement and
extends to all liabilities and obligations of the Issuer in any way connected
with any representation, warranty, conduct, omission, agreement or transaction
related to this Note or the Agreement or the Securitisation Fund.
 
page 37

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(c)          Subject to clause 3(d), no person (including any Relevant Party)
may take action against the Issuer in any capacity other than as trustee of the
Securitisation Fund or seek the appointment of a receiver (except under the
Security Trust Deed), or a liquidator, an administrator or any similar person to
the Issuer or prove in any liquidation, administration or arrangement of or
affecting the Issuer except in relation to the assets of the Securitisation
Fund.
 
(d)          The provisions of this clause 3 shall not apply to any obligation
or liability of the Issuer to the extent that it is not satisfied because under
a Transaction Document or by operation of law there is a reduction in the extent
of the Issuer’s indemnification or exoneration out of the assets of the
Securitisation Fund, as a result of the Issuer’s fraud, negligence or wilful
default.
 
(e)          It is acknowledged that the Relevant Parties are responsible under
this Note, the Agreement or the other Transaction Documents for performing a
variety of obligations relating to the Securitisation Fund including under this
Note and the Agreement. No act or omission of the Issuer (including any related
failure to satisfy its obligations under this Note or the Agreement) will be
considered fraud, negligence or wilful default of the Issuer for the purposes of
clause 3(d) to the extent to which the act or omission was caused or contributed
to by any failure by any Relevant Party or any other person who has been
delegated or appointed by the Issuer in accordance with the Transaction
Documents to fulfil its obligations relating to the Securitisation Fund or by
any other act or omission of a Relevant Party or any other person.
 
(f)          No attorney, agent, receiver or receiver and manager appointed in
accordance with this Note or the Agreement or any other Transaction Document has
authority to act on behalf of the Issuer in a way which exposes the Issuer to
any personal liability and no act or omission of any such person will be
considered fraud, negligence or wilful default of the Issuer for the purposes of
clause 3(d).
 
(g)          In this clause 3, Relevant Parties means any party to a Transaction
Document other than the Issuer.
 
(h)          The Issuer is not obliged to do or refrain from doing anything
under this Note or the Agreement (including incur any liability) unless the
Issuer's liability is limited in the same manner as set out in clauses 3(a) to
3(f).
 
4             Extent of liability of Note Holder 
 
(a)          Clause 26 of the Master Trust Deed applies to the obligations and
liabilities of the Note Holder and OF Manager under this Note.
 
(b)          The Note Holder issues this Note only in its capacity as trustee of
the Origination Fund and no other capacity. A liability arising under or in
connection with this Note or the Agreement is limited to and can be enforced
against the Note Holder only to the extent to which it can be satisfied out of
property of the Origination Fund out of which the Note Holder is actually
indemnified for the liability. This limitation of the Note Holder’s liability
applies despite any other provision of this Note or the Agreement and extends to
all liabilities and obligations of the Note Holder in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this Note or the Agreement.
 
page 38

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(c)          The parties other than the Note Holder may not take action against
the Note Holder in any capacity other than as trustee of the Origination Fund or
seek the appointment of a receiver (except in relation to property of the
Origination Fund), a liquidator, an administrator or any similar person to the
Note Holder or prove in any liquidation, administration or arrangement of or
affecting the Note Holder (except in relation to property of the Origination
Fund).
 
(d)          The provisions of this clause 4 shall not apply to any obligation
or liability of the Note Holder to the extent that it is not satisfied because
under the trust deed establishing the Origination Fund or by operation of law
there is a reduction in the extent of the Note Holder’s indemnification out of
the assets of the Origination Fund, as a result of the Note Holder’s fraud,
negligence or wilful default.
 
(e)          It is acknowledged that the OF Manager is responsible under the
trust deed establishing the Origination Fund for performing a variety of
obligations relating to the Origination Fund, including under this Note and the
Agreement. No act or omission of the Note Holder (including any related failure
to satisfy its obligations or breach of representation or warranty under this
Note or the Agreement) will be considered fraud, negligence or wilful default of
the Note Holder for the purposes of clause 4(d) to the extent to which the act
or omission was caused or contributed to by any failure by the OF Manager or any
other person to fulfil its obligations relating to the Origination Fund or by
any other act or omission of the OF Manager or any other person.
 
(f)          No attorney, agent, receiver or receiver and manager appointed in
accordance with this Note or the Agreement has authority to act on behalf of the
Note Holder in a way which exposes the Note Holder to any personal liability and
no act or omission of any such person will be considered fraud, negligence or
wilful default of the Note Holder for the purposes of clause 4(d).
 
(g)          The Note Holder is not obliged to do or refrain from doing anything
under this Note or the Agreement (including incur any liability) unless the Note
Holder's liability is limited in the same manner as set out in clauses 4(a) to
4(f).
 
5             Wilful Default of the Issuer and the Note Holder
 
For the purposes of this Note the expression "wilful default":
 
(a)          in relation to the Issuer and the Note Holder, means a wilful
default of this Note and the Agreement by the Issuer or the Note Holder, as the
case may be,
 
(1)          other than a default which:
 
(A)          arises out of a breach of a Transaction Document by a person other
than the Issuer or the Note Holder or any person referred to in clause 5(b) in
relation to the Issuer or the Note Holder;
 
(B)          arises because some other act or omission is a precondition to the
relevant act or omission of the Issuer or the Note Holder, and that other act or
omission does not occur;
 
(C)          is in accordance with a lawful court order or direction or is
required by law; or
 
page 39

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
(D)          is in accordance with an instruction or direction given to it by
any person in circumstances where that person is authorised to do so by any
Transaction Document; and
 
(2)          in circumstances where had it not committed that default it would
have been entitled to recoupment, reimbursement or a right of indemnity for its
costs and expenses (if any) in complying with this Note and the Agreement from
the Fund.
 
(b)          A reference to the "fraud", "negligence" or "wilful default" of the
Issuer or the Note Holder means the fraud, negligence or wilful default of the
Issuer or the Note Holder, as the case may be, and of the officers or employees
but not the agents or delegates of the Issuer or the Note Holder, unless the
Issuer or the Note Holder is liable for the acts or omissions of such other
person under the terms of this Note and the Agreement.
 


 


 
page 40

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1

--------------------------------------------------------------------------------

Schedule 3 - Report on assessment of compliance with Regulation AB servicing
criteria

 
 
ME Portfolio Management Limited
Level 16
360 Collins Street
Melbourne VIC 3000


 
[________________] (the "Asserting Party") is responsible for assessing
compliance as of June 30, [              ] and for the period from
[                   ] (date of issuance of SMHL Global Fund 2007-1) through June
30, [       ] (the "Reporting Period") with the servicing criteria set forth in
Section 229.1122(d) of the Code of Federal Regulations (the "CFR"), except for
criteria 229.1122(d)[insert section numbers in Regulation AB that are not
applicable to Asserting Party] of the CFR, which have not been determined
pursuant to the transaction documents for the SMHL Global Fund 2007-1 to be, and
the Asserting Party has concluded are not, servicing criteria that the Asserting
Party performs, or in which the Asserting Party participates, in relation to
SMHL Global Fund 2007-1 (the "Applicable Servicing Criteria"). This assessment
of compliance is provided in relation to SMHL Global Fund 2007-1.
 
The Asserting Party has assessed its compliance with the Applicable Servicing
Criteria for the Reporting Period and has concluded that the Asserting Party has
complied, in all material respects, with the Applicable Servicing Criteria in
relation to SMHL Global Fund 2007-1.
 
[____________], an independent registered public accounting firm, has issued an
attestation report on the assessment of compliance with the Applicable Servicing
Criteria for the Reporting Period as set forth in this assertion.

 
[NAME OF ASSERTING PARTY]
 
Date:    __________________________


By:
Name:  ___________________________


Title:    ___________________________


 


 
page 41

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1

--------------------------------------------------------------------------------

Schedule 4 - Servicing Criteria to be addressed in assessment of compliance
 
SERVICING CRITERIA
APPLICABLE
SERVICING
CRITERIA
Reference
Criteria
   
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
   
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, "federally insured depository institution" with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 

 
 
page 42

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
SERVICING CRITERIA
APPLICABLE
SERVICING
CRITERIA
Reference
Criteria
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
   
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 

 
 
page 43

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
SERVICING CRITERIA
APPLICABLE
SERVICING
CRITERIA
Reference
Criteria
   
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements.
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 

 
 
page 44

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1
 
SERVICING CRITERIA
APPLICABLE
SERVICING
CRITERIA
Reference
Criteria
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 



 


 


 
page 45

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1

--------------------------------------------------------------------------------

Executed as an agreement:


 
ISSUER:
 
Signed for
Perpetual Limited
by its attorney in
the presence of:
 
 
/s/ Zachary Low
 
/s/ Craig Cullen
Witness
 
Attorney
     
Zachary Low
 
Craig Cullen
Name (please print)
 
Name (please print)



 
NOTE HOLDER:
 
Signed for
Perpetual Limited
by its attorney in
the presence of:
 
 
/s/ Zachary Low
 
/s/ Craig Cullen
Witness
 
Attorney
     
Zachary Low
 
Craig Cullen
Name (please print)
 
Name (please print)




 
 
page 46

--------------------------------------------------------------------------------

 
Top-up Funding Facility Agreement - SMHL Global Fund 2007-1


SF MANAGER:
 
Signed for
ME Portfolio Management Limited
by its attorney in
the presence of:
 
 
/s/ Antonia Leung
 
/s/ Timothy D. Barton
Witness
 
Attorney
     
Antonia Leung
 
Timothy D. Barton
Name (please print)
 
Name (please print)



 
OF MANAGER:

 
Signed for
ME Portfolio Management Limited
by its attorney in
the presence of:
 
 
/s/ Antonia Leung
 
/s/ Timothy D. Barton
Witness
 
Attorney
     
Antonia Leung
 
Timothy D. Barton
Name (please print)
 
Name (please print)



 
page 47

--------------------------------------------------------------------------------

 
 